washington dc department of the treasury internal_revenue_service number release date index number person to contact telephone number refer reply to cc psi - plr-134792-01 date date x y sub1 sub2 state d1 d2 d3 d4 dear this letter responds to a letter dated date and subsequent correspondence written on behalf of y requesting that the service grant y an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat x and sub2 as qualified subchapter_s subsidiaries qsub under sec_1361 of the internal_revenue_code facts the information submitted states that x is a corporation organized under the laws of state on d1 that was taxed as an c_corporation y is a corporation organized under the laws of state that elected to be an s_corporation effective d2 on d2 the shareholders of x transferred all the stock of x to y plr-134792-01 y formed sub1 a wholly owned subsidiary on d3 y formed sub2 a wholly owned subsidiary on d4 y made qsub elections for sub1 and sub2 effective d3 however because sub2 was not formed until d4 the qsub election for sub2 was not valid on d3 y transferred one share of x stock to sub1 on d4 y transferred its remaining shares of x stock to sub2 also on d4 x was converted into a state limited_partnership y intended to make a qsub election for x effective d2 however y failed to timely file a form_8869 qualified_subchapter_s_subsidiary election for x law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation in which percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the election may be effective on the date the form_8869 is filed or up to days prior to the filing of the form provided that date is not before the parent's first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive relief is in effect under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_1_1361-2 of the income_tax regulations provides that for purposes of satisfying the percent stock ownership requirement in sec_1361 stock of a corporation is treated as held by an s_corporation if the s_corporation is the owner of that stock for federal_income_tax purposes plr-134792-01 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts and the representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied as a result y is granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat x as a qsub effective d2 y is also granted an extension of time for days from the date of this letter to file a form_8869 to elect to treat sub2 as a qsub effective d4 a copy of this letter should be attached to the elections except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether y is a valid s_corporation or whether x otherwise is a valid qsub for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to y sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
